UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2016 Date of reporting period:	July 1, 2015 – December 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Small Cap Growth Fund Semiannual report 12 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Stock prices may fall or fail to rise over time for a variety of reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: As 2016 gets under way, a number of factors in today’s markets stand out. Last year, the U.S. Federal Reserve announced a liftoff in short-term interest rates. The first increase took place in December, but the Fed has said that future hikes will likely occur at a gradual pace. Meanwhile, central banks in Europe and Japan continue to run accommodative monetary policies. China’s economy, the world’s second largest, is slowing, with global ramifications. In addition, the price of a barrel of oil is testing multi-year lows. This combination of factors tempered the performance of stocks in 2015 after a string of solid annual gains over the previous three years. Should the economy continue to grow, stocks could rise, but it would be prudent to be prepared for bouts of volatility in the months ahead. Managing downside risk while pursuing returns in today’s investing environment poses a challenge. Putnam’s experienced portfolio managers are constantly seeking innovative ways to maneuver in today’s markets, relying on a proprietary global research framework to guide their investment decisions. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended December 31, 2015, as well as an outlook for the coming months. We also encourage you to consult your financial advisor to ensure that your portfolio is in line with your investment goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Small Cap Growth Fund Interview with your fund’s portfolio manager Pam, what can you tell us about investing conditions for the six - month reporting period ended December31, 2015? After a calm start to the period, volatility in the U.S. stock market picked up considerably in late summer, most notably in August, with some of the biggest swings in the history of the market, including a historic 1,000-point intraday plunge for the Dow Jones Industrial Average on August24. For the first time since 2011, major U.S. stock market indexes experienced a correction, defined as a decline of 10% or more from a recent high. Investors were concerned about a number of issues, including still-volatile oil prices and severe declines in energy stocks, as well as worries across global financial markets about an economic slowdown in China. In addition, the strengthening U.S. dollar hurt the earnings of U.S. companies that depend on non-U.S. markets for revenue. The U.S. stock market overall recovered from its August lows, but remained unsettled. In addition to weakness in commodity prices and China’s economy, there was uncertainty about the timing and extent of U.S. Federal Reserve action on interest rates. The Fed’s long-anticipated initial move came in December, when it raised short-term rates by 0.25%, the first such increase in almost a decade. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 12/31/15. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 14. Small Cap Growth Fund 5 How did small - cap growth stocks and the fund perform for the period? Small-cap growth stocks, which are the focus of this fund, fared much worse than other types of stocks. For the six-month period, the overall U.S. stock market, as measured by the S&P 500 Index, eked out a gain of 0.15%. However, small-company growth stocks declined more than 9% for the six-month period. It was also a challenging six-month period for the fund, which posted a return of –10.51%. The fund underperformed its benchmark, the Russell 2000 Growth Index, which returned –9.31%, and funds in its peer group, Lipper Small-Cap Growth Funds, which returned an average of –9.49%. Within the fund’s portfolio, what were some holdings that hurt performance for the period? The top three detractors were in the health-care sector, which has been under increased scrutiny and the subject of negative publicity as the U.S. presidential election approaches and candidates debate prescription drug affordability. This difficult backdrop took a toll on fund holding Jazz Pharmaceuticals, a specialty drug company best known for Xyrem, a drug for the treatment of narcolepsy, and Anacor Pharmaceuticals, a biopharmaceutical company that is having success with Crisaborole, a product in development for the treatment for atopic dermatitis. Another top detractor for the period was the stock of specialty drug firm AMAG Pharmaceuticals, which was the best-performing fund holding in the previous fiscal year. The company, which focuses on treatments for anemia and cancer care, announced in September2014 that it was acquiring Lumara Health, a privately held pharmaceutical company specializing in women’s health, including a product Allocations are shown as a percentage of the fund’s net assets as of 12/31/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Small Cap Growth Fund designed to reduce the risk of preterm birth. Investors apparently approved of the deal, as AMAG’s stock advanced to a four-year high following the announcement. More recently, however, AMAG’s key product, Makena, a drug designed to prevent preterm birth, faced the threat of generic competition, and AMAG stock declined considerably during the latter half of 2015. Could you discuss some holdings that helped performance for the period? Among the top-performing fund holdings was Prothena, an Ireland-based biotech-nology company. The company focuses on the discovery and development of antibodies for the treatment of diseases. The stock performed well after the company announced positive results from a clinical trial of its experimental Parkinson’s disease drug. Early data for another key product, for the treatment of amyloidosis, is also encouraging and has been a key driver of Prothena’s stock price. Another highlight for the period was Gray Television, an owner and operator of TV stations in several U.S. markets. In the past few years, the company has made a series of acquisitions, which we view as an important growth strategy in broadcast television. Following its most recent acquisition, Gray will own 175 TV stations in 50 markets. The company has benefited from its focus on smaller markets, where many of its stations rank first or second in ratings. Another fund holding that performed well was U.S. Concrete, a producer of ready-mixed concrete for commercial, industrial, and residential markets. U.S. Concrete operates in This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 12/31/15. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Small Cap Growth Fund 7 attractive, high-growth geographic areas and has strong competitive positioning in these markets, in our view. We believe the macroeconomic backdrop for construction remains positive and U.S. Concrete appears poised for continued sales growth with the ability to generate healthy free-cash flows. As the fund enters the second half of its fiscal year, what is your outlook? We believe uncertainty and volatility are likely to persist for the U.S. stock market. At the close of 2015, oil prices remained turbulent, and in early 2016, they hit a 12-year low. At the same time, however, we believe there are positive trends in the U.S. economy, such as a strengthening housing market and unemployment at its lowest rate in years. In terms of corporate earnings growth, however, we may see continued weakness due to energy sector struggles and anxiety over slowing emerging-market economies. Regardless of the macroeconomic environment, we will stay focused on our research and our investment process of targeting smaller companies that, in our view, have sound business models and steadily growing cash flows. Thank you, Pam, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Small Cap Growth Fund Portfolio Manager Pam Gao has an M.B.A. from the State University of New York at Binghamton, M.S. degrees in Applied Statistics and Financial Mathematics from Worcester Polytechnic Institute, and a B.S. from Beijing Jiaotong University. Pam has been in the investment industry since she joined Putnam in 2000. IN THE NEWS The world’s two largest automobile markets— the United States and China— have each experienced an outstanding year for car sales. Cheap gas prices, low interest rates, and decreasing unemployment all enticed an uptick in U.S. car sales. Americans purchased 1.7 million cars and trucks in December2015, pushing annual sales in 2015 for those vehicles to a record 17.5 million, surpassing the previous record high of 17.35 million units in 2000, according to industry research firm Edmunds.com. Meanwhile, in China, a tax cut in the fourth quarter of 2015 resulted in increased global auto sales, and offered a much-needed boost to the world’s second-largest economy. Chinese consumers were incentivized when the government slashed its sales tax in half, to 5%, on vehicles with engines of 1.6 liters or less, representing nearly 70% of all new car sales in 2015, according to the China Association of Automobile Manufacturers. Global vehicle sales reached a seasonally adjusted annualized record high of 75.4 million in November2015, according to JPMorgan. This figure eclipsed the previous record high of 75.1 million vehicles sold worldwide, set in December2014. Small Cap Growth Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended December 31, 2015, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 12/31/15 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (12/31/97) (3/18/02) (3/18/02) (3/18/02) (12/1/03) (6/29/15) (11/3/03) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value Annual average (life of fund) 10.31% 9.94% 9.94% 9.94% 9.48% 9.48% 9.76% 9.55% 10.04% 10.50% 10.49% 10 years 60.46 51.24 51.59 51.59 48.82 48.82 52.73 47.39 56.59 64.67 64.56 Annual average 4.84 4.22 4.25 4.25 4.06 4.06 4.33 3.96 4.59 5.11 5.11 5 years 60.67 51.43 55.26 53.26 54.81 54.81 56.74 51.26 58.78 62.81 62.70 Annual average 9.95 8.65 9.20 8.91 9.13 9.13 9.41 8.63 9.69 10.24 10.22 3 years 46.24 37.83 43.04 40.04 43.01 43.01 44.09 39.05 45.20 47.48 47.38 Annual average 13.51 11.29 12.67 11.88 12.67 12.67 12.95 11.62 13.24 13.83 13.80 1 year –2.82 –8.41 –3.56 –8.38 –3.54 –4.50 –3.30 –6.68 –3.04 –2.51 –2.58 6 months –10.51 –15.66 –10.87 –15.33 –10.84 –11.73 –10.73 –13.85 –10.59 –10.31 –10.39 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10 Small Cap Growth Fund Comparative index returns For periods ended 12/31/15 Lipper Small-Cap Growth Russell 2000 Growth Index Funds category average* Annual average (life of fund) 5.75% 7.17% 10 years 114.92 99.90 Annual average 7.95 7.04 5 years 66.04 58.47 Annual average 10.67 9.53 3 years 49.24 42.55 Annual average 14.28 12.48 1 year –1.38 –2.18 6 months –9.31 –9.49 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 12/31/15, there were 577, 560, 491, 438, 312, and 121 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 12/31/15 Class A Class B Class C Class M Class R Class R6 Class Y Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 6/30/15 $32.34 $34.31 $29.16 $29.05 $30.20 $31.30 $31.44 $33.28 $33.29 12/31/15 28.94 30.71 25.99 25.90 26.96 27.94 28.11 29.85 29.83 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Small Cap Growth Fund 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 6/30/15 1.21% 1.96% 1.96% 1.71% 1.46% 0.81%* 0.96% Annualized expense ratio for the six-month period ended 12/31/15† 1.21% 1.96% 1.96% 1.71% 1.46% 0.81% 0.96% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Other expenses are based on expenses of class Y shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R6 shares. † Includes a decrease of 0.02% from annualizing the performance fee adjustment for the six months ended 12/31/15. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 7/1/15 to 12/31/15. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $5.76 $9.32 $9.32 $8.14 $6.95 $3.86 $4.58 Ending value (after expenses) $894.90 $891.30 $891.60 $892.70 $894.10 $896.90 $896.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Small Cap Growth Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 12/31/15, use the following calculation method. To find the value of your investment on 7/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $6.14 $9.93 $9.93 $8.67 $7.41 $4.12 $4.88 Ending value (after expenses) $1,019.05 $1,015.28 $1,015.28 $1,016.54 $1,017.80 $1,021.06 $1,020.31 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Small Cap Growth Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 2000 Growth Index is an unmanaged index of those companies in the small-cap Russell 2000 Index chosen for their growth orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Small Cap Growth Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of December 31, 2015, Putnam employees had approximately $494,000,000 and the Trustees had approximately $129,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Small Cap Growth Fund 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 Small Cap Growth Fund The fund’s portfolio 12/31/15 (Unaudited) COMMON STOCKS (98.3%)* Shares Value Aerospace and defense (0.9%) Cubic Corp. 16,100 $760,725 Engility Holdings, Inc. 19,100 620,368 Air freight and logistics (0.3%) XPO Logistics, Inc. † S 14,600 397,850 Airlines (0.4%) Virgin America, Inc. S 17,300 622,973 Auto components (2.1%) American Axle & Manufacturing Holdings, Inc. † 28,900 547,366 Cooper Tire & Rubber Co. 17,500 662,375 Cooper-Standard Holding, Inc. † S 8,400 651,756 Visteon Corp. † 12,700 1,454,150 Banks (2.1%) Customers Bancorp, Inc. † 23,700 645,114 FCB Financial Holdings, Inc. Class A † 19,400 694,326 First BanCorp. (Puerto Rico) † 170,300 553,475 First NBC Bank Holding Co. † S 13,100 489,809 Renasant Corp. 23,727 816,446 Biotechnology (13.0%) ACADIA Pharmaceuticals, Inc. † 21,100 752,215 AMAG Pharmaceuticals, Inc. † 48,925 1,477,046 Anacor Pharmaceuticals, Inc. † 4,400 497,068 Applied Genetic Technologies Corp. † 23,900 487,560 Ardelyx, Inc. † S 24,500 443,940 ARIAD Pharmaceuticals, Inc. † 48,900 305,625 Biospecifics Technologies Corp. † 11,076 475,936 Celldex Therapeutics, Inc. † S 22,200 348,096 Cepheid † 6,000 219,180 Dynavax Technologies Corp. † 34,360 830,138 Eagle Pharmaceuticals, Inc. † S 3,700 328,079 Emergent BioSolutions, Inc. † S 15,900 636,159 FivePrime Therapeutics, Inc. † 15,600 647,400 Halozyme Therapeutics, Inc. † 25,800 447,114 Immune Design Corp. † 16,211 325,517 Inotek Pharmaceuticals Corp. † S 24,565 278,321 Insys Therapeutics, Inc. † S 22,990 658,204 Ionis Pharmaceuticals, Inc. † S 6,300 390,159 Ligand Pharmaceuticals, Inc. 4,600 498,732 Merrimack Pharmaceuticals, Inc. † S 59,300 468,470 MiMedx Group, Inc. † S 52,600 492,862 Myriad Genetics, Inc. † S 10,200 440,232 Neurocrine Biosciences, Inc. † 24,300 1,374,651 Novavax, Inc. † S 28,900 242,471 OncoMed Pharmaceuticals, Inc. † S 11,600 261,464 Ophthotech Corp. † 13,100 1,028,743 Small Cap Growth Fund 17 COMMON STOCKS (98.3%)* cont. Shares Value Biotechnology cont. Portola Pharmaceuticals, Inc. † 7,400 $380,730 Prothena Corp. PLC (Ireland) † S 24,001 1,634,708 PTC Therapeutics, Inc. † S 14,200 460,080 Repligen Corp. † S 33,574 949,808 Sage Therapeutics, Inc. † 6,000 349,800 TESARO, Inc. † S 20,500 1,072,560 Tokai Pharmaceuticals, Inc. † S 7,500 65,400 Trevena, Inc. † 32,800 344,400 Ultragenyx Pharmaceutical, Inc. † 2,900 325,322 uniQure NV (Netherlands) † S 15,800 261,332 Building products (2.0%) CaesarStone Sdot-Yam, Ltd. (Israel) † 15,800 684,772 Continental Building Products, Inc. † 34,000 593,640 Patrick Industries, Inc. † 17,900 778,650 PGT, Inc. † 72,200 822,358 Trex Co., Inc. † 7,600 289,104 Capital markets (0.4%) Lazard, Ltd. Class A 13,700 616,637 Chemicals (2.4%) American Vanguard Corp. 38,500 539,385 Innophos Holdings, Inc. 8,961 259,690 Innospec, Inc. 20,433 1,109,716 LSB Industries, Inc. † 14,900 108,025 Minerals Technologies, Inc. 7,900 362,294 Scotts Miracle-Gro Co. (The) Class A 11,300 728,963 Trinseo SA † S 20,000 564,000 Commercial services and supplies (1.3%) G&K Services, Inc. Class A 7,900 496,910 KAR Auction Services, Inc. 12,625 467,504 MSA Safety, Inc. 10,242 445,220 Tetra Tech, Inc. 20,600 536,012 Communications equipment (2.0%) CalAmp Corp. † S 51,893 1,034,227 Ciena Corp. † 9,600 198,624 Infinera Corp. † S 23,700 429,444 Ixia † 32,900 408,947 Netscout Systems, Inc. † 5,518 169,403 ShoreTel, Inc. † 62,700 554,895 Ubiquiti Networks, Inc. † S 11,200 354,928 Construction and engineering (1.1%) Argan, Inc. 18,700 605,880 Chicago Bridge & Iron Co. NV S 6,700 261,233 MasTec, Inc. † 45,800 796,004 18 Small Cap Growth Fund COMMON STOCKS (98.3%)* cont. Shares Value Construction materials (0.7%) U.S. Concrete, Inc. † S 19,400 $1,021,604 Consumer finance (0.3%) Encore Capital Group, Inc. † S 8,675 252,269 PRA Group, Inc. † S 7,595 263,471 Diversified consumer services (1.5%) 2U, Inc. † S 22,300 623,954 Bright Horizons Family Solutions, Inc. † 12,653 845,220 Grand Canyon Education, Inc. † 14,185 569,102 LifeLock, Inc. † S 24,700 354,445 Diversified telecommunication services (2.0%) Cincinnati Bell, Inc. † 133,600 480,960 Cogent Communications Holdings, Inc. S 23,600 818,684 IDT Corp. Class B 25,300 294,998 inContact, Inc. † 77,300 737,442 Inteliquent, Inc. 45,957 816,656 Electrical equipment (1.0%) AZZ, Inc. 11,786 654,948 EnerSys 15,466 865,013 Electronic equipment, instruments, and components (1.3%) Jabil Circuit, Inc. 21,400 498,406 MTS Systems Corp. 6,591 417,935 Plexus Corp. † 14,900 520,308 SYNNEX Corp. 6,800 611,524 Energy equipment and services (0.3%) Matrix Service Co. † 21,713 445,985 Food and staples retail (0.2%) Andersons, Inc. (The) 8,800 278,344 Food products (1.9%) Cal-Maine Foods, Inc. S 9,100 421,694 Farmer Bros. Co. † 13,000 419,510 John B. Sanfilippo & Son, Inc. 16,200 875,286 Pinnacle Foods, Inc. 16,200 687,852 Sanderson Farms, Inc. S 7,200 558,144 Health-care equipment and supplies (7.3%) Accuray, Inc. † S 57,460 387,855 Alere, Inc. † 25,285 988,391 AtriCure, Inc. † S 16,514 370,574 Conmed Corp. 10,343 455,609 DexCom, Inc. † 14,079 1,153,070 Entellus Medical, Inc. † S 14,400 242,784 Globus Medical, Inc. Class A † 25,404 706,739 Greatbatch, Inc. † 15,827 830,918 ICU Medical, Inc. † 11,595 1,307,684 Small Cap Growth Fund 19 COMMON STOCKS (98.3%)* cont. Shares Value Health-care equipment and supplies cont. Insulet Corp. † 17,800 $673,018 OraSure Technologies, Inc. † S 78,600 506,184 Rockwell Medical, Inc. † S 48,000 491,520 Spectranetics Corp. (The) † S 25,400 382,524 STAAR Surgical Co. † S 43,300 309,162 STERIS PLC (United Kingdom) 7,107 535,441 TransEnterix, Inc. † S 160,200 397,296 West Pharmaceutical Services, Inc. 13,900 837,058 Zeltiq Aesthetics, Inc. † 26,500 756,045 Health-care providers and services (5.3%) AmSurg Corp. † 11,002 836,152 Centene Corp. † 11,710 770,635 Chemed Corp. 10,856 1,626,229 Health Net, Inc. † 8,900 609,294 HealthEquity, Inc. † 10,500 263,235 HealthSouth Corp. 18,510 644,333 Landauer, Inc. 13,500 444,420 Molina Healthcare, Inc. † 3,700 222,481 Providence Service Corp. (The) † 9,868 463,007 RadNet, Inc. † 73,700 455,466 Select Medical Holdings Corp. 43,200 514,512 Surgical Care Affiliates, Inc. † 17,800 708,618 Team Health Holdings, Inc. † 7,900 346,731 WellCare Health Plans, Inc. † 5,100 398,871 Health-care technology (0.8%) Imprivata, Inc. † S 46,800 528,840 Veeva Systems, Inc. Class A † S 22,300 643,355 Hotels, restaurants, and leisure (2.0%) Brinker International, Inc. 12,000 575,400 Cedar Fair LP 9,600 536,064 Marcus Corp. (The) 15,781 299,366 Papa John’s International, Inc. 10,892 608,536 Penn National Gaming, Inc. † 26,900 430,938 Sonic Corp. 18,900 610,659 Household durables (0.3%) Ethan Allen Interiors, Inc. 19,387 539,346 Insurance (2.9%) Amtrust Financial Services, Inc. 13,500 831,330 Employers Holdings, Inc. 31,200 851,760 Federated National Holding Co. 28,300 836,548 HCI Group, Inc. S 14,200 494,870 Heritage Insurance Holdings, Inc. † 31,500 687,330 United Insurance Holdings Corp. 44,000 752,400 20 Small Cap Growth Fund COMMON STOCKS (98.3%)* cont. Shares Value Internet and catalog retail (0.2%) Shutterfly, Inc. † 5,429 $241,916 Internet software and services (1.5%) Apigee Corp. † 46,300 371,789 Cornerstone OnDemand, Inc. † 14,600 504,138 IntraLinks Holdings, Inc. † 31,900 289,333 Monster Worldwide, Inc. † 110,200 631,446 Web.com Group, Inc. † 26,400 528,264 IT Services (2.1%) Cardtronics, Inc. † S 12,800 430,720 CSG Systems International, Inc. S 15,600 561,288 Heartland Payment Systems, Inc. 9,300 881,826 MAXIMUS, Inc. 9,935 558,844 NeuStar, Inc. Class A † S 14,500 347,565 VeriFone Systems, Inc. † 18,100 507,162 Leisure products (1.3%) Brunswick Corp. 10,100 510,151 Malibu Boats, Inc. Class A † 25,100 410,887 MCBC Holdings, Inc. † 22,236 304,633 Smith & Wesson Holding Corp. † 38,400 844,032 Life sciences tools and services (0.9%) Cambrex Corp. † 14,900 701,641 Charles River Laboratories International, Inc. † 9,100 731,549 Machinery (2.3%) Altra Industrial Motion Corp. 15,221 381,743 Greenbrier Cos., Inc. (The) S 9,400 306,628 Kadant, Inc. 11,779 478,345 Standex International Corp. 12,496 1,039,042 Wabash National Corp. † 54,600 645,918 Woodward, Inc. 16,400 814,424 Marine (0.3%) Matson, Inc. 10,753 458,400 Media (3.1%) Carmike Cinemas, Inc. † 21,631 496,215 Discovery Communications, Inc. Class A † 21,800 581,624 Gray Television, Inc. † 48,123 784,405 Lions Gate Entertainment Corp. 21,041 681,518 Live Nation Entertainment, Inc. † 19,200 471,744 National CineMedia, Inc. 32,600 512,146 Nexstar Broadcasting Group, Inc. Class A 10,866 637,834 Regal Entertainment Group Class A S 34,200 645,354 Multiline retail (0.2%) Big Lots, Inc. 9,000 346,860 Small Cap Growth Fund 21 COMMON STOCKS (98.3%)* cont. Shares Value Oil, gas, and consumable fuels (1.3%) Callon Petroleum Co. † 90,560 $755,270 Delek US Holdings, Inc. 15,800 388,680 Diamondback Energy, Inc. † 5,032 336,641 EP Energy Corp. Class A † S 31,400 137,532 Gulfport Energy Corp. † 8,110 199,263 SM Energy Co. 7,700 151,382 Paper and forest products (0.3%) KapStone Paper and Packaging Corp. 20,800 469,872 Personal products (0.6%) Coty, Inc. Class A 21,900 561,297 Nutraceutical International Corp. † 17,300 446,686 Pharmaceuticals (6.1%) Akorn, Inc. 14,500 540,995 Cardiome Pharma Corp. (Canada) † 164,200 1,331,662 Catalent, Inc. † 17,500 438,025 Depomed, Inc. † 15,600 282,828 Impax Laboratories, Inc. † 6,900 295,044 Jazz Pharmaceuticals PLC † 16,566 2,328,516 Lannett Co., Inc. † S 23,200 930,784 Pacira Pharmaceuticals, Inc. † S 12,400 952,196 POZEN, Inc. † 73,400 501,322 Prestige Brands Holdings, Inc. † 15,540 799,999 Sucampo Pharmaceuticals, Inc. Class A † 41,900 724,451 Supernus Pharmaceuticals, Inc. † 24,200 325,248 Professional services (1.9%) Barrett Business Services, Inc. 7,300 317,842 CEB, Inc. 7,273 446,489 Kforce, Inc. 24,480 618,854 Korn/Ferry International 13,700 454,566 On Assignment, Inc. † 11,721 526,859 TrueBlue, Inc. † 10,077 259,584 WageWorks, Inc. † 7,400 335,738 Real estate investment trusts (REITs) (2.1%) Communications Sales & Leasing, Inc. 39,000 728,910 Geo Group, Inc. (The) 43,300 1,251,803 National Health Investors, Inc. 10,900 663,483 Omega Healthcare Investors, Inc. 19,700 689,106 Real estate management and development (0.5%) RE/MAX Holdings, Inc. Class A 20,300 757,190 Road and rail (0.4%) Avis Budget Group, Inc. † S 16,200 587,898 Semiconductors and semiconductor equipment (6.4%) Advanced Energy Industries, Inc. † 25,100 708,573 Ambarella, Inc. † S 9,300 518,382 22 Small Cap Growth Fund COMMON STOCKS (98.3%)* cont. Shares Value Semiconductors and semiconductor equipment cont. Applied Micro Circuits Corp. † 58,000 $369,460 Cavium, Inc. † 9,022 592,836 CEVA, Inc. † 39,735 928,210 Cirrus Logic, Inc. † 7,000 206,710 Cypress Semiconductor Corp. † 75,900 744,579 DSP Group, Inc. † 50,400 475,776 Integrated Device Technology, Inc. † 15,500 408,425 Intersil Corp. Class A 25,100 320,276 Lattice Semiconductor Corp. † S 109,500 708,465 Mellanox Technologies, Ltd. (Israel) † 13,949 587,811 Microsemi Corp. † 17,001 554,063 Monolithic Power Systems, Inc. 9,100 579,761 ON Semiconductor Corp. † 64,400 631,120 Power Integrations, Inc. 11,100 539,793 Semtech Corp. † 8,911 168,596 Silicon Laboratories, Inc. † 6,000 291,240 Synaptics, Inc. † 8,337 669,795 Software (6.2%) A10 Networks, Inc. † 55,800 366,048 Aspen Technology, Inc. † 15,406 581,731 AVG Technologies NV (Netherlands) † 27,091 543,175 Barracuda Networks, Inc. † 19,800 369,864 Blackbaud, Inc. 13,400 882,524 Gigamon, Inc. † 9,400 249,758 Manhattan Associates, Inc. † 11,352 751,162 Mentor Graphics Corp. 33,167 610,936 MobileIron, Inc. † S 77,500 279,775 Paylocity Holding Corp. † 9,700 393,335 Proofpoint, Inc. † S 13,900 903,639 PROS Holdings, Inc. † 16,700 384,768 QAD, Inc. Class A 29,700 609,444 Qlik Technologies, Inc. † 12,900 408,414 Qualys, Inc. † 8,000 264,720 Synchronoss Technologies, Inc. † S 13,800 486,174 Tyler Technologies, Inc. † 5,496 958,063 Verint Systems, Inc. † 14,750 598,260 Specialty retail (1.9%) Ascena Retail Group, Inc. † 33,700 331,945 Caleres, Inc. 22,308 598,301 Children’s Place, Inc. (The) 5,700 314,640 Conn’s, Inc. † S 13,100 307,457 DSW, Inc. Class A 14,900 355,514 Express, Inc. † S 28,400 490,752 GNC Holdings, Inc. Class A 12,400 384,648 Men’s Wearhouse, Inc. (The) 12,300 180,564 Small Cap Growth Fund 23 COMMON STOCKS (98.3%)* cont. Shares Value Technology hardware, storage, and peripherals (0.5%) QLogic Corp. † 61,400 $749,080 Textiles, apparel, and luxury goods (1.4%) Coach, Inc. 14,900 487,677 Oxford Industries, Inc. 5,677 362,306 Sequential Brands Group, Inc. † S 35,921 284,135 Steven Madden, Ltd. † S 13,090 395,580 Tumi Holdings, Inc. † 26,600 442,358 Wolverine World Wide, Inc. 17,900 299,109 Thrifts and mortgage finance (0.6%) BofI Holding, Inc. † S 28,788 605,987 Essent Group, Ltd. † 18,000 394,020 Trading companies and distributors (0.4%) Beacon Roofing Supply, Inc. † 15,800 650,644 Total common stocks (cost $136,436,450) SHORT-TERM INVESTMENTS (18.1%)* Shares Value Putnam Cash Collateral Pool, LLC 0.44% d 26,428,767 $26,428,767 Putnam Short Term Investment Fund 0.33% L 1,675,196 1,675,196 Total short-term investments (cost $28,103,963) TOTAL INVESTMENTS Total investments (cost $164,540,413) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from July 1, 2015 through December 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $155,560,874. † This security is non-income-producing. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). 24 Small Cap Growth Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $22,012,982 $—­ $—­ Consumer staples 4,248,813 —­ —­ Energy 2,414,753 —­ —­ Financials 13,876,284 —­ —­ Health care 51,891,833 —­ —­ Industrials 19,022,138 —­ —­ Information technology 31,205,757 —­ —­ Materials 5,163,549 —­ —­ Telecommunication services 3,148,740 —­ —­ Total common stocks —­ —­ Short-term investments 1,675,196 26,428,767 —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. Small Cap Growth Fund 25 Statement of assets and liabilities 12/31/15 (Unaudited) ASSETS Investment in securities, at value, including $25,528,403 of securities on loan (Note 1): Unaffiliated issuers (identified cost $136,436,450) $152,984,849 Affiliated issuers (identified cost $28,103,963) (Notes 1 and 5) 28,103,963 Dividends, interest and other receivables 103,546 Receivable for shares of the fund sold 712,190 Receivable for investments sold 559,965 Prepaid assets 52,689 Total assets LIABILITIES Payable for shares of the fund repurchased 176,951 Payable for compensation of Manager (Note 2) 79,182 Payable for custodian fees (Note 2) 7,761 Payable for investor servicing fees (Note 2) 45,724 Payable for Trustee compensation and expenses (Note 2) 68,572 Payable for administrative services (Note 2) 1,193 Payable for distribution fees (Note 2) 95,602 Collateral on securities loaned, at value (Note 1) 26,428,767 Other accrued expenses 52,576 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $171,436,219 Accumulated net investment loss (Note 1) (481,861) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (31,941,883) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 16,548,399 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($117,353,108 divided by 4,054,896 shares) $28.94 Offering price per class A share (100/94.25 of $28.94)* $30.71 Net asset value and offering price per class B share ($2,033,057 divided by 78,211 shares)** $25.99 Net asset value and offering price per class C share ($9,175,656 divided by 354,285 shares)** $25.90 Net asset value and redemption price per class M share ($1,241,793 divided by 46,065 shares) $26.96 Offering price per class M share (100/96.50 of $26.96)* $27.94 Net asset value, offering price and redemption price per class R share ($7,925,383 divided by 281,975 shares) $28.11 Net asset value, offering price and redemption price per class R6 share ($7,345,612 divided by 246,105 shares) $29.85 Net asset value, offering price and redemption price per class Y share ($10,486,265 divided by 351,535 shares) $29.83 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 26 Small Cap Growth Fund Statement of operations Six months ended 12/31/15 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $831) $553,462 Interest (including interest income of $1,392 from investments in affiliated issuers) (Note 5) 1,409 Securities lending (Note 1) 166,194 Total investment income EXPENSES Compensation of Manager (Note 2) 489,182 Investor servicing fees (Note 2) 159,168 Custodian fees (Note 2) 10,062 Trustee compensation and expenses (Note 2) 5,726 Distribution fees (Note 2) 241,974 Administrative services (Note 2) 2,677 Other 107,364 Total expenses Expense reduction (Note 2) (6,506) Net expenses Net investment loss Net realized loss on investments (Notes 1 and 3) (283,347) Net realized gain on foreign currency transactions (Note 1) 15 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (58) Net unrealized depreciation of investments during the period (17,901,131) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Small Cap Growth Fund 27 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 12/31/15* Year ended 6/30/15 Operations: Net investment loss $(288,582) $(548,760) Net realized gain (loss) on investments and foreign currency transactions (283,332) 22,386,276 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (17,901,189) (5,645,545) Net increase (decrease) in net assets resulting from operations Increase (decrease) from capital share transactions (Note 4) 2,391,773 (3,997,827) Total increase (decrease) in net assets NET ASSETS Beginning of period 171,642,204 159,448,060 End of period (including accumulated net investment loss of $481,861 and $193,279, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 28 Small Cap Growth Fund This page left blank intentionally. Small Cap Growth Fund 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions fees reimbursements end of period­ value (%) b (in thousands) (%) c net assets (%) (%) Class A­ December 31, 2015** $32.34­ (.05) (3.35) —­ —­ —­ —­ $28.94­ * $117,353­ .61* (.16)* 29* June 30, 2015­ 29.13­ (.09) 3.30­ 3.21­ —­ —­ —­ —­ 32.34­ 11.02­ 130,125­ 1.21­ (.31) 91­ June 30, 2014­ 22.97­ (.15) 6.31­ 6.16­ —­ —­ —­ —­ 29.13­ 26.82­ 124,234­ 1.24­ (.55) 57­ June 30, 2013­ 18.37­ .10­ 4.58­ 4.68­ (.08) —­ d —­ 22.97­ 25.58­ 101,158­ 1.25­ .50­ 98­ June 30, 2012­ 19.95­ (.10) (1.48) —­ —­ —­ d —­ d,e 18.37­ 90,494­ 1.31­ (.57) 141­ June 30, 2011­ 13.70­ (.09) 6.34­ 6.25­ —­ —­ —­ d —­ d,f 19.95­ 45.62­ 115,410­ 1.32­ (.50) 108­ Class B­ December 31, 2015** $29.16­ (.14) (3.03) —­ —­ —­ —­ $25.99­ * $2,033­ .99* (.53)* 29* June 30, 2015­ 26.46­ (.29) 2.99­ 2.70­ —­ —­ —­ —­ 29.16­ 10.20­ 1,911­ 1.96­ (1.06) 91­ June 30, 2014­ 21.03­ (.33) 5.76­ 5.43­ —­ —­ —­ —­ 26.46­ 25.82­ 1,580­ 1.99­ (1.29) 57­ June 30, 2013­ 16.86­ (.06) 4.23­ 4.17­ —­ —­ —­ d —­ 21.03­ 24.73­ 679­ 2.00­ (.30) 98­ June 30, 2012­ 18.40­ (.16) (1.38) —­ —­ —­ d —­ d,e 16.86­ 195­ 1.70­ g (.97) g 141­ June 30, 2011­ 12.73­ (.20) 5.87­ 5.67­ —­ —­ — ­ d —­ d,f 18.40­ 44.54­ 4,140­ 2.07­ (1.25) 108­ Class C­ December 31, 2015** $29.05­ (.15) (3.00) —­ —­ —­ —­ $25.90­ * $9,176­ .99* (.54)* 29* June 30, 2015­ 26.36­ (.28) 2.97­ 2.69­ —­ —­ —­ —­ 29.05­ 10.20­ 10,291­ 1.96­ (1.06) 91­ June 30, 2014­ 20.95­ (.33) 5.74­ 5.41­ —­ —­ —­ —­ 26.36­ 25.82­ 8,093­ 1.99­ (1.30) 57­ June 30, 2013­ 16.80­ (.05) 4.20­ 4.15­ —­ —­ — ­ d —­ 20.95­ 24.70­ 5,703­ 2.00­ (.26) 98­ June 30, 2012­ 18.39­ (.22) (1.37) —­ —­ — ­ d —­ d,e 16.80­ 4,955­ 2.06­ (1.32) 141­ June 30, 2011­ 12.72­ (.20) 5.87­ 5.67­ —­ —­ — ­ d —­ d,f 18.39­ 44.58­ 6,642­ 2.07­ (1.25) 108­ Class M­ December 31, 2015** $30.20­ (.12) (3.12) —­ —­ —­ —­ $26.96­ * $1,242­ .86* (.41)* 29* June 30, 2015­ 27.34­ (.22) 3.08­ 2.86­ —­ —­ —­ —­ 30.20­ 10.46­ 1,482­ 1.71­ (.80) 91­ June 30, 2014­ 21.67­ (.27) 5.94­ 5.67­ —­ —­ —­ —­ 27.34­ 26.17­ 1,401­ 1.74­ (1.05) 57­ June 30, 2013­ 17.33­ —­ d 4.34­ 4.34­ —­ —­ —­ d —­ 21.67­ 25.04­ 1,024­ 1.75­ .02­ 98­ June 30, 2012­ 18.93­ (.18) (1.42) —­ —­ — ­ d — ­ d,e 17.33­ 1,058­ 1.81­ (1.06) 141­ June 30, 2011­ 13.06­ (.16) 6.03­ 5.87­ —­ —­ —­ d —­ d,f 18.93­ 44.95­ 1,256­ 1.82­ (1.00) 108­ Class R­ December 31, 2015** $31.44­ (.09) (3.24) —­ —­ —­ —­ $28.11­ * $7,925­ .73* (.29)* 29* June 30, 2015­ 28.40­ (.16) 3.20­ 3.04­ —­ —­ —­ —­ 31.44­ 10.70­ 10,710­ 1.46­ (.55) 91­ June 30, 2014­ 22.45­ (.22) 6.17­ 5.95­ —­ —­ —­ —­ 28.40­ 26.50­ 10,707­ 1.49­ (.81) 57­ June 30, 2013­ 17.95­ .05­ 4.49­ 4.54­ (.04) —­ d —­ 22.45­ 25.32­ 9,279­ 1.50­ .24­ 98­ June 30, 2012­ 19.55­ (.14) (1.46) —­ —­ —­ d —­ d,e 17.95­ 7,916­ 1.56­ (.82) 141­ June 30, 2011­ 13.46­ (.13) 6.22­ 6.09­ —­ —­ —­ d —­ d,f 19.55­ 45.25­ 9,018­ 1.57­ (.76) 108­ Class R6­ December 31, 2015** $33.28­ .03­ (3.46) —­ —­ —­ —­ $29.85­ * $7,346­ .41* .10* 29* June 30, 2015† 32.96­ (.01) .33­ .32­ —­ —­ —­ —­ 33.28­ * 10­ —* h —* h 91­ Class Y­ December 31, 2015** $33.29­ (.02) (3.44) —­ —­ —­ —­ $29.83­ * $10,486­ .48* (.05)* 29* June 30, 2015­ 29.91­ (.02) 3.40­ 3.38­ —­ —­ —­ —­ 33.29­ 11.30­ 17,112­ .96­ (.06) 91­ June 30, 2014­ 23.53­ (.09) 6.47­ 6.38­ —­ —­ —­ —­ 29.91­ 27.11­ 13,433­ .99­ (.30) 57­ June 30, 2013­ 18.81­ .16­ 4.69­ 4.85­ (.13) — ­ d —­ 23.53­ 25.95­ 10,013­ 1.00­ .74­ 98­ June 30, 2012­ 20.39­ (.06) (1.52) —­ —­ —­ d —­ d,e 18.81­ 7,733­ 1.06­ (.32) 141­ June 30, 2011­ 13.97­ (.04) 6.46­ 6.42­ —­ —­ — ­ d —­ d,f 20.39­ 45.96­ 9,653­ 1.07­ (.24) 108­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 30 Small Cap Growth Fund Small Cap Growth Fund 31 Financial highlights (Continued) * Not annualized. ** Unaudited. † For the period June 29, 2015 (commencement of operations) to June 30, 2015. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to less than $0.01 per share outstanding on July 21, 2011. f Reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects a voluntary waiver of a portion of the class B distribution (12b-1) fees. As a result of such waiver, the expenses for class B shares reflect a reduction of 0.36% based on the average net assets for class B shares for the year ended June 30, 2012. h Amount represents less than 0.01% of average net assets. The accompanying notes are an integral part of these financial statements. 32 Small Cap Growth Fund Notes to financial statements 12/31/15 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from July 1, 2015 through December 31, 2015. Putnam Small Cap Growth Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund invests mainly in common stocks of small U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. Under normal circumstances, the fund invests at least 80% of its net assets in companies of a size similar to those in the Russell 2000 Growth Index. This policy may be changed only after 60 days’ notice to shareholders. As of August 31, 2015, the index was composed of companies having market capitalizations of between $5.43 million and $16.98 billion. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally do not pay a contingent deferred sales charge and classM shares do not pay a contingent deferred sales charge. Prior to November 1, 2015, classM shares were able to pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible Small Cap Growth Fund 33 for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized 34 Small Cap Growth Fund between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $26,428,767 and the value of securities loaned amounted to $25,528,403. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Small Cap Growth Fund 35 At June 30, 2015, the fund had a capital loss carryover of $31,594,824 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration date is: Loss carryover Short-term Long-term Total Expiration $31,594,824 N/A $31,594,824 June 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $193,512 of late year ordinary losses ((i) ordinary losses recognized during the period between January 1, 2015 and June 30, 2015, and (ii) specified ordinary and currency losses recognized during the period between November 1, 2014 and June 30, 2015), to its fiscal year ending June 30, 2016. The aggregate identified cost on a tax basis is $164,604,140, resulting in gross unrealized appreciation and depreciation of $29,147,805 and $12,663,133, respectively, or net unrealized appreciation of $16,484,672. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.580% of the next $50 billion, 0.730% of the next $5 billion, 0.560% of the next $50 billion, 0.680% of the next $10 billion, 0.550% of the next $100 billion and 0.630% of the next $10 billion, 0.545% of any excess thereafter. In addition, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and dividing the result by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Russell 2000 Growth Index each measured over the performance period. The maximum annualized performance adjustment rate is +/– 0.18%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have 36 Small Cap Growth Fund declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.312% of the fund’s average net assets before a decrease of $14,281 (0.009% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through October 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR6 shares) that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. R6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $123,753 ClassR 9,072 ClassB 1,929 ClassR6 1,409 ClassC 10,209 ClassY 11,453 ClassM 1,343 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $150 under the expense offset arrangements and by $6,356 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $95, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. Small Cap Growth Fund 37 The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $153,936 ClassM 5,017 ClassB 9,592 ClassR 22,606 ClassC 50,823 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $15,262 and $113 from the sale of classA and classM shares, respectively, and received $581 and $1,096 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $51,046,723 $46,360,216 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. 38 Small Cap Growth Fund Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 12/31/15 Year ended 6/30/15 ClassA Shares Amount Shares Amount Shares sold 378,643 $11,474,936 496,591 $14,890,081 Shares issued in connection with reinvestment of distributions — 378,643 11,474,936 496,591 14,890,081 Shares repurchased (347,666) (10,390,189) (737,447) (21,601,621) Net increase (decrease) Six months ended 12/31/15 Year ended 6/30/15 ClassB Shares Amount Shares Amount Shares sold 16,073 $429,666 19,148 $523,084 Shares issued in connection with reinvestment of distributions — 16,073 429,666 19,148 523,084 Shares repurchased (3,401) (92,118) (13,310) (351,477) Net increase Six months ended 12/31/15 Year ended 6/30/15 ClassC Shares Amount Shares Amount Shares sold 105,748 $2,918,251 102,601 $2,930,126 Shares issued in connection with reinvestment of distributions — 105,748 2,918,251 102,601 2,930,126 Shares repurchased (105,752) (2,796,466) (55,297) (1,472,112) Net increase (decrease) Six months ended 12/31/15 Year ended 6/30/15 ClassM Shares Amount Shares Amount Shares sold 4,257 $122,683 7,639 $222,915 Shares issued in connection with reinvestment of distributions — 4,257 122,683 7,639 222,915 Shares repurchased (7,281) (208,412) (9,788) (274,611) Net decrease Six months ended 12/31/15 Year ended 6/30/15 ClassR Shares Amount Shares Amount Shares sold 31,411 $914,949 67,495 $1,961,722 Shares issued in connection with reinvestment of distributions — 31,411 914,949 67,495 1,961,722 Shares repurchased (90,048) (2,639,408) (103,940) (3,056,403) Net decrease Small Cap Growth Fund 39 For the period 6/29/15 (commencement of operations) Six months ended 12/31/15 to 6/30/15 ClassR6 Shares Amount Shares Amount Shares sold 254,928 $8,287,910 303 $10,000 Shares issued in connection with reinvestment of distributions — 254,928 8,287,910 303 10,000 Shares repurchased (9,126) (274,521) — — Net increase Six months ended 12/31/15 Year ended 6/30/15 ClassY Shares Amount Shares Amount Shares sold 164,061 $5,102,810 187,890 $5,946,764 Shares issued in connection with reinvestment of distributions — 164,061 5,102,810 187,890 5,946,764 Shares repurchased (326,573) (10,458,318) (122,913) (3,726,295) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned 303 classR6 shares of the fund (0.12% of classR6 shares outstanding), valued at $9,045. Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $5,009,477 $22,498,269 $25,832,550 $1,392 $1,675,196 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currencyfluctuations. 40 Small Cap Growth Fund Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free Income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. Small Cap Growth Fund 41 Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund ® portfolios with managed allocations to Absolute Return 300 Fund ® stocks, bonds, and money market Absolute Return 500 Fund ® investments to generate retirement income. Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady ® 2060 Fund Global Telecommunications Fund RetirementReady ® 2055 Fund Global Utilities Fund RetirementReady ® 2050 Fund RetirementReady ® 2045 Fund Asset Allocation RetirementReady ® 2040 Fund George Putnam Balanced Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Global Asset Allocation Funds — four RetirementReady ® 2025 Fund investment portfolios that spread your RetirementReady ® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 42 Small Cap Growth Fund Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. Small Cap Growth Fund 43 Putnam’s commitment to confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Within the Putnam organization, your information is shared with those who need it to service your account or provide you with information about other Putnam products or services. Under certain circumstances, we must also share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. It is also our policy to share account information with your financial advisor, if you've provided us with information about your advisor and that person is listed on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please don't hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:00 a.m. to 8:00 p.m. Eastern Time. 44 Small Cap Growth Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Officers Custodian Robert L. Reynolds Susan G. Malloy State Street Bank President Vice President and and Trust Company Assistant Treasurer Jonathan S. Horwitz Legal Counsel Executive Vice President, James P. Pappas Ropes & Gray LLP Principal Executive Officer, and Vice President Compliance Liaison Mark C. Trenchard Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Small Cap Growth Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: February 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: February 26, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: February 26, 2016
